Title: General Orders, 19 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Sunday November 19th 1780
                            Parole Roxbury
                            Countersigns N: R.
                            Watchword Rest
                        
                        For the day Tomorrow
                        Brigadier General Glover
                        Colonel Tupper
                        Lieutenant Colonel Mentges
                        Major Tudor
                        Brigade Major Ashley
                        After Orders
                        Lieutenant Colonel commandant Butler is appointed Officer of the day for tomorrow vice Colonel Tupper ordered
                            on command.
                    